Citation Nr: 0520119	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
PTSD.  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

In October 2003, the Board remanded this matter for 
additional development.  Upon substantial completion of the 
development, in February 2005, the RO issued a Supplemental 
Statement Of the Case that continued the denial of the 
veteran's claim.  


FINDING OF FACT

The probative medical evidence of record does not reflect a 
current diagnosis of post-traumatic stress disorder.   


CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder are not met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an April 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised of 
the criteria for service connection for PTSD.  In addition, 
the veteran was informed of the responsibility to identify, 
or to submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  Upon filing his claim in March 2000, the 
veteran identified medical treatment at the VA medical 
center.  The RO has obtained those records.  

In addition to the April 2004 notice discussed above, in an 
April 2000 letter, the RO asked the veteran to identify other 
pertinent evidence.  He did not respond to the RO's letter.  
In a June 2002 and December 2002 letters, the RO again asked 
the veteran to identify evidence in support of his claim, to 
include identifying in-service stressors that led to the 
development of PTSD.  He did not respond to the RO's letter.  
It is noted that notice has been sent through his custodian, 
so it appears that all pertinent parties have been notified.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing his claims would 
result in needless delay, and are thus unwarranted.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The crucial issue in this case is whether there is medical 
evidence showing the veteran has PTSD.  The veteran has 
consistently reported that he received medical treatment 
through VA.  The RO has obtained the veteran's VA treatment 
records.  
While VA hospital and VA outpatient treatment records show 
treatment for various psychiatric disorders, they do not, 
however, show treatment for PTSD.  

In addition, the veteran's service medical records are 
negative for treatment of PTSD.  His service personnel 
records are negative for any indications of combat 
participation, and his DD-214 is negative for the award of 
the Combat Infantryman's Badge, Purple Heart medal, or 
similar combat awards.  His DD-214 lists his military 
occupational specialty (MOS) as a clerk typist.  

As noted above, the RO sent the veteran and his custodian 
several letters asking him to submit evidence showing 
treatment for PTSD or evidence documenting in service 
stressors that he feels contributed to PTSD.  The veteran has 
not responded to the RO's letters, has failed to offer any 
corroborating evidence of his alleged stressors, or provide 
the VA with sufficient information so as to assist the 
veteran with the development of his claim.  The Board further 
notes, that this matter was previously remanded in order for 
the veteran to clarify the nature of his claim and provide 
additional evidence in support of the claim.  However, the 
veteran failed to respond to repeated requests for evidence.  
In the absence of such corroborating evidence, service 
connection for post traumatic stress disorder must be denied.  

In conclusion, service connection for post-traumatic stress 
disorder must be denied. The veteran has failed to provide 
evidence of a current diagnosis of PTSD, corroborating 
evidence of his alleged stressors, or provide the VA with 
sufficient credible evidence with which to investigate his 
claim.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


